

116 S4295 IS: Public Health Emergency Pass-Through Payment Fairness Act of 2020
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4295IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to ensure access to certain drugs and devices under the Medicare program.1.Short titleThis Act may be cited as the Public Health Emergency Pass-Through Payment Fairness Act of 2020.2.Ensuring access to certain drugs and devices(a)In generalSection 1833(t)(6) of the Social Security Act (42 U.S.C. 1395l(t)(6)) is amended by adding at the end the following new subparagraph:(K)Authority to extend pass-through time periodThe Secretary may extend the limited period of pass-through payment and associated categories described under subparagraphs (B) and (C) during an emergency period described in section 1135(g)(1)(B), and the period during which such an emergency extension is in effect shall not be counted for purposes of calculating the period during which pass-through status is in effect under such subparagraphs after the emergency period expires..(b)ImplementationThe Secretary of Health and Human Services may implement the amendment made by subsection (a) by interim final rule, program instructions, or otherwise.